DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 04/29/2021 is acknowledged. Claims 1-6 are amended and claims 12-16 are new. As amended, claim 4 now falls within the elected species and is hereby rejoined. Claims 7-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, 
Claims 1-6 and 12-16 are under examination.

Priority
Applicant has amended the pending claims to recite “capture antibody”, which has explicit support in application serial no. 13/081,463. However, provisional application serial no. 61/321,448 only discloses SEQ ID NOs: 1-260, and therefore cannot provide support for the instantly filed claims, which also encompass SEQ ID NOs: 261-404. The priority date of claims of the instant application is therefore deemed to be 04/06/2011.  

Claim Interpretation
	Applicant has amended the claim 1 to recite “a first capture antibody which binds a protein having an amino acid sequence of SEQ ID NO: 317 and a second capture antibody which binds a protein having an amino acid sequence selected from the group
consisting of SEQ ID NOs: 1-316 and 318-404”. The Office generally interprets the phrase a protein having “an amino acid sequence of SEQ ID NO: X” as encompassing amino acids that comprise the full-length sequence of SEQ ID NO: X or any portion of SEQ ID NO: X, and therefore reads upon peptide fragments. In contrast, the phrase “an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-316 and 318-404” is different in scope. The second phrase is interpreted as selecting a full length sequence from one of the sequences recites in the Markush group, and does not read upon a peptide fragments. It is suggested that the first phrase be amended to “a first capture antibody which binds a protein having 

Rejections/Objections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The rejection of claims 2, 3 and 5 for informalities is withdrawn in response to Applicant’s amendment to correct typographical errors.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claim to clarify the language. Claim 5 has been amended to recite that the second capture antibody binds a protein having an amino acid sequence of SEQ ID NO: 383.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoolcraft et al. (PGPUB 2011/0245592; published 10/06/2011) is withdrawn in response to Applicant’s amendment of the claims. Specifically, the amendment of the claims to recite “capture antibody” resulted in an effective filing date of the instant claims of 04/06/2011. Further, the instant case now properly claims the benefit of application serial no. 13/081,463, of which 2011/0245592 is the PGPUB. 

Rejections Maintained

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claims 1-3 and 5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (WO 2009/148970) is maintained for reasons of record and the following. Applicant has amended independent claim 1 to recite that the kit is “for determining developmental competence of an embryo”, which is an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art.
Wong et al. teach a panel of candidate peptide/protein biomarkers comprising lysozyme C (SEQ ID NO: 317) and lipocalin-1 (SEQ ID NO: 383—referred to therein as “Von Ebner’s gland protein”—see p. 31, paragraph [0093]; p. 36, Table 1). In addition, Wong et al. contemplate using a solid-phase enzyme linked immunosorbent assay to measure the proteins (see p. 15, paragraph [0046]; p. 16, paragraph [0049]; claims 1, 2 and 4-6). Wong et al. describe how to make immunosorbent assay kits further (see p. 18, paragraph [0052] and p. 20, paragraph [0058]). The claimed immunosorbent assay 
Thus, the rejection of clams 1-3 and 5 is maintained.

Response to Arguments
Applicant argues at p. 7 of the Remarks filed 04/19/2021, that the amendment of claim 1 to recite a kit for determining developmental competence of an embryo is not taught or suggested by Wong and colleagues.

This argument has been fully considered, but is not found persuasive. As noted above, claim 1 is amended to add an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art. The parameters of the immunoassay disclosed by Wong et al. are outlined above. There is no structural difference between a claimed immunosorbent assay for detecting proteins in order to determine developmental competence of an embryo and an immunosorbent assay for detecting proteins in order to determine Sjӧgren’s Syndrome. In either case the immunosorbent assay has the same structural characteristics.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-3 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuerman et al. (PGPUB 20090258828) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following. Applicant has amended independent claim 1 to recite that the kit is “for determining developmental competence of an embryo”, which is an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art.
st paragraph of p. 2.1.1 of Hornbeck). The claimed immunosorbent assay disclosure is not structurally distinct from the disclosed immunosorbent assay of the applied prior art.
Thus, the rejection of clams 1-3 and 5 is maintained.

Response to Arguments
Applicant argues at p. 8 of the Remarks filed 04/19/2021, that the amendment of claim 1 to recite a kit for determining developmental competence of an embryo is not taught or suggested by Beuerman and colleagues.

This argument has been fully considered, but is not found persuasive. As noted above, claim 1 is amended to add an intended use phrase. In considering whether an 

The rejection of claims 1-3 and 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Reproductive Sciences Vol. 15 No. 3 March 2008 263-273 DOI. 10.1177/1933719107311189) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following. Applicant has amended independent claim 1 to recite that the kit is “for determining developmental competence of an embryo”, which is an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art.
Klein et al. teach a high throughput proteomic assay in which both lipocalin-1 (referred to therein as “Von Ebner minor salivary gland protein” – SEQ ID NO: 383) and lysozyme C (SEQ ID NO: 317) are identified in vaginal fluid of women with preterm labor symptoms (see p. 268, Table 1; p. 270, right column, 2nd paragraph). Although Klein et al. do not teach that the proteins are measured using an immunosorbent assay st paragraph of p. 2.1.1 on Hornbeck). The claimed immunosorbent assay disclosure is not structurally distinct from the disclosed immunosorbent assay of the applied prior art.
Thus, the rejection of clams 1-3 and 5 is maintained.

Response to Arguments
Applicant argues at pages 8-9 of the Remarks filed 04/19/2021, that Klein et al. mentions profiling of vaginal fluid proteins in patients with preterm labor in order to understand critical risk factors for preterm birth such as vaginal tract infections, but there is no teaching or suggestion is provided as to an immunosorbent assay kit for determining developmental competence of an embryo. 

This argument has been fully considered, but is not found persuasive. As noted above, claim 1 is amended to add an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art. The parameters of the immunoassay disclosed by the combined prior art teachings of Klein et al. and Hornbeck are outlined above. There is no structural difference between a claimed immunosorbent assay for detecting proteins in order to determine developmental competence of an embryo and an immunosorbent assay for detecting 

The rejection of claims 1-3, 5 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (WO 2009/148970) is maintained for reasons of record and the following. In addition, rejoined claim 4 and new claims 12-16 are hereby included in this rejection. This is necessitated by Applicant’s amendment.  First, new claims 12-16 encompass immunoassays that measure of SEQ ID NO: 310, which is galectin-7. Second, claim 6 has been amended to encompass an assay that measures alpha-1-antichymotrypsin (ACCT), also known as SerpinA3. Third, Applicant has amended independent claim 1 to that the kit is “for determining developmental competence of an embryo”, which is an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art.
Wong et al. teach a panel of candidate peptide/protein biomarkers comprising lysozyme C (SEQ ID NO: 317) and lipocalin-1 (SEQ ID NO: 383—referred to therein as “Von Ebner’s gland protein”—see p. 31, paragraph [0093]; p. 36, Table 1). In addition, Wong et al. contemplate using a solid-phase enzyme linked immunosorbent assay to measure the proteins (see p. 15, paragraph [0046]; p. 16, paragraph [0049]; claims 1, 2 and 4-6). Wong et al. describe how to make immunosorbent assay kits further (see p. 18, paragraph [0052]):
The antibodies can be immobilized onto a variety of solid supports, such as magnetic or chromatographic matrix particles, the surface of an assay plate (e.g., microtiter 5 wells), pieces of a solid substrate material or membrane (e.g., plastic, nylon, paper), in the physical form of sticks, 

See also p. 20, paragraph [0058].
Wong et al. also teach measuring lipocalin 1 and lysozyme C, which both appear in Table 1 (see p. 36). Further, Wong et al. teach that both lysozyme C and lipocalin 1 (again, referred to therein as “Von Ebner’s gland protein”) are down-regulated in Sjӧgren’s Syndrome (see p. 31, paragraph [0093]), thus there is the strong suggestion to include these two proteins in an immunosorbent assay kit. While Wong et al. also teach that galectin-7 (SEQ ID NO: 310) and SerpinA3 (also known as alpha-1-antichymotrypsin; SEQ ID NO: 10) can be included in the measurement (see p. 38), galectin-7 and Serpin A3 appear in Table 3, not Table 1. Nevertheless, Wong et al. also teaches analyzing a saliva sample from Table 3 (in which galectin-7 and SerpinA3 are listed) as well as Table 1 (in which lipocalin-1 and lysozyme C are listed). See claims 1, 14, 18 and 19; also paragraphs [0004]-[0006] (p. 2) of Wong et al. The person of ordinary skill in the art would have been motivated to include galectin-7 and SerpinA3 because Wong et al. explicitly suggest monitoring the effects of Sjӧgren’s Syndrome comprising measurement of markers from Tables 1 and 3 (see p. 2, paragraph [0006]). See also p. 3, paragraph [0009], which teaches that increased marker levels of proteins in Table 3 could be used to monitor Sjӧgren’s Syndrome. Furthermore, the person of ordinary skill in the art could have reasonably expected success because ELISA assays are well-known in the art (p. 17, paragraph [0050]). The claimed immunosorbent assay 

Response to Arguments
Applicant argues at p. 9 of the Remarks filed 04/19/2021, that Wong et al. mention diagnosing and providing a prognosis for Sjӧgren's Syndrome by examining relevant proteins and RNA in saliva. Wong fails to teach or suggest an immunosorbent assay kit for determining developmental competence of an embryo. As such, claim 1 is non-obvious over Wong et al. Applicant respectfully requests withdrawal of the rejection.

This argument has been fully considered, but is not found persuasive. As noted above, claim 1 is amended to add an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art. The parameters of the immunoassay disclosed by Wong et al. are outlined above. There is no structural difference between a claimed immunosorbent assay for detecting proteins in order to determine developmental competence of an embryo and an immunosorbent assay for detecting proteins in order to determine Sjӧgren’s Syndrome. In either case the immunosorbent assay has the same structural characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

The rejection of claims 1-3, 5 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,714,950 is maintained for reasons of record and the following. In addition, rejoined claim 4 and new claims 12-16 are hereby included in this rejection. This is necessitated by Applicant’s amendment.  First, new claims 12-16 encompass immunoassays that measure of SEQ ID NO: 310, which is galectin-7. Second, claim 6 has been amended to encompass an assay that measures alpha-1-antichymotrypsin (ACCT). Third, Applicant has amended independent claim 1 to that the kit is “for determining developmental competence of an embryo”, which is an intended use phrase. In considering whether an intended use phrase limits the claimed product, one must evaluate whether the limitation results in a structural difference between the claimed product and the prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to an immunosorbent assay kit comprising a solid-state substrate functionalized with at least two distinct capture proteins, wherein the capture proteins bind to SEQ ID NOs: 10, 310, 317 and 383. The differences between the claim sets are as follows. The claims of the ‘950 patent recite that the first capture protein specifically binds a protein having SEQ ID NO: 310, and then two additional capture proteins bind to SEQ ID NOs: 317 and 383. In summary, antibodies that bind the same combination of sequences, namely SEQ ID 

Response to Arguments
Applicant’s asserts that the rejection of nonstatutory double patenting with regard to U.S. Patent No. 9,714,950 is “provisional” in nature. Applicant asserts “the right to address these rejections, if upon an indication of allowable subject matter, the rejections remain in effect”. While the deferral is noted, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely. Accordingly, the rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-6 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was necessitated by amendment.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The amendment to the claims has introduced a written description issue because the claims encompass capture antibodies that bind to undefined amino acid fragments of the recited sequences. As noted above, the Office interprets the phrase a protein having “an amino acid sequence of SEQ ID NO: X” as encompassing amino acids that comprise the full-length sequence of SEQ ID NO: X or any portion of SEQ ID NO: X, and therefore reads upon peptide fragments. Further, for the purpose of evaluating claims with regard to 35 USC 112, it is appropriate to consider the recited intended use of the claims. The specification does not disclose or describe the vast genus of possible capture antibodies that may bind to undefined protein fragments of the recited sequences while also retaining an ability to determine developmental competence of an embryo. Accordingly, in the absence of 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of capture antibodies that bind proteins having the recited sequences, the skilled artisan cannot envision the detailed chemical structure of capture antibodies that bind to undefined peptide fragments, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only capture antibodies that bind proteins having the recited sequences, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear 
Note, this issue could be overcome by amending the claims to recite “…a protein having 
  
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649